DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I-II, as set forth in the Office Action dated July 13, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is entirely withdrawn. Claim 7, directed to an electrode for an electrochemical device, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed April 12, 2021 with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a method for manufacturing an electrode for an electrochemical device, comprising, among additional limitations, the steps of:
(S10) preparing an electrode slurry;
(S10) applying the electrode slurry prepared from step (S10) to a surface of a current collector;
(S50) removing a part of a surface of the pressed preliminary electrode layer to form the electrode, wherein
	the electrode slurry of step (S20) is prepared from two types of slurry comprising a first slurry and a second slurry,
	the first slurry comprises first electrode active material particles (particles A) and is applied to the surface of the electrode current collector, the second slurry comprises second electrode active material particles (particles B) and is applied to a surface of the applied first slurry, and a particle diameter (D50) of particles B is smaller than a particle diameter (D50) of particles A.
The closest prior art is considered to be Yachi et al. (WO 2015/147234, where US PGPub 2017/0098822 has been relied on as an English translation, as cited on the IDS dated 
Regarding Claim 1, modified Yachi discloses substantially all of the limitations as set forth in the prior Office Action dated January 11, 2021.
Modified Yachi discloses a method for manufacturing an electrode for an electrochemical device ([0008], [0191] Example 6 of Yachi) comprising, among additional limitations, the steps of (S10) preparing an electrode slurry ([0191] Example 6, see [0182] of Yachi); (S20) applying the electrode slurry prepared from step (S10) to a surface of a current collector ([0191] Example 6, see [0182] of Yachi).
Modified Yachi discloses a desire to prevent cracking from occurring in the electrode ([0146]-[0148] of Yachi). Yachi further discloses (S50) removing a part of a surface of the pressed preliminary electrode layer ([0191] Example 6, see [0183] of Yachi).
However, the Examiner notes that (S50) removing a part of a surface of the pressed preliminary electrode layer is done in order to observe portions of the electrode in a testing step ([0181]-[0183] of Yachi). In other words, (S50) removing a part of a surface of the pressed preliminary electrode layer of Yachi is directed to a method for texting an electrode and not a method for manufacturing an electrode. 
Thus, modified Yachi does not disclose (S50) removing a part of a surface of the pressed preliminary electrode layer to form the electrode. 

It would have been obvious to one of ordinary skill in the art to utilize the electrode in the testing step of modified Yachi as the electrode in the method of manufacturing an electrode for an electrochemical device of  modified Yachi, such that the method comprises removing a part of a surface of the pressed preliminary electrode layer to form the electrode, as taught by Asano, in order to form an electrode that suppresses cracks, as desired by modified Yachi, wherein a skilled artisan would have reasonable expectation that a part of the surface of the pressed preliminary electrode layer could successfully be removed to form the electrode.
Modified Yachi discloses wherein the electrode slurry comprises electrode active material particles ([0191] Example 6, see [0182] of Yachi) and further discloses wherein an average particle diameter of the electrode active material is not particularly limited, wherein two or more kinds of electrode active material may be used in combination thereof ([0106] of Yachi).
50) of particles B is smaller than a particle diameter (D50) of particles A.
Thomas-Alyea teaches in Fig. 1 an electrode for an electrochemical device ([0003]), wherein the electrode comprises a particle size gradient. Specifically, Thomas-Alyea teaches a first electrode layer (130) comprising first electrode active material particles (particles A) (120, see mislabel 102 on Fig. 1), a binder, a conductive agent, and a solvent ([0150]) applied to a surface of an electrode current collector (105) and a second electrode layer (150) comprising second electrode active material particles (particles B) (140), a binder, a conductive agent, and a solvent ([0150]) applied to a surface of the first electrode layer (130), wherein a particle diameter (D50) of particles B is smaller than a particle diameter (D50) of particles A in order to provide increased mechanical robustness at the interface between the electrode and a separator and adjacent electrode regions ([0099], wherein average particle size reads on D50).
While Thomas-Alyea teaches wherein the first electrode layer and the second electrode layer are made from a first slurry and a second slurry respectively ([0150]), Thomas-Alyea does not explicitly teach wherein the first slurry is applied to a surface of an electrode current collector, wherein the second slurry is applied to a surface of the applied first slurry.

However, it would not have been obvious to one of ordinary skill in the art to utilize a first slurry and a second slurry as the electrode slurry of modified Yachi, wherein the first slurry comprises first electrode active material particles (particles A) and the second slurry comprises second electrode active material particles (particles B), wherein a particle diameter of particles B is smaller than a particle diameter of particles A, as taught by Thomas-Alyea, wherein the first slurry is applied to a surface of an electrode current collector of modified Yachi and the second slurry is applied to a surface of the applied first slurry, as taught by Cheng, in order to provide increased mechanical robustness at the interface between the electrode and a separator and adjacent electrode regions in a simple and low-cost manner, as called for in the claimed invention, because the method of modified Yachi requires in step (S50) removing a part of a surface of the pressed preliminary electrode layer to form the electrode and consequently the skilled artisan would not have reasonable expectation of successfully achieving the advantages taught by Thomas-Alyea.
In other words, in the method of modified Yachi, because of the removing step (S50) ([0191] Example 6, see [0183] of Yachi), as required by the claimed invention, part or all of the 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitations “(S50) removing a part of a surface of the pressed preliminary electrode layer to form the electrode, wherein the electrode slurry of step (S20) is prepared from two types of slurry comprising a first slurry and a second slurry, the first slurry comprises first electrode active material particles (particles A) and is applied to the surface of the electrode current collector, the second slurry comprises second electrode active material particles (particles B) and is applied to a surface of the applied first slurry, and a particle diameter (D50) of particles B is smaller than a particle diameter (D50) of particles A” in combination with all of the other claim limitations taken as a whole.
Claims 3-7 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                       

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725